Citation Nr: 1402475	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  09-49 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a thyroid disability, to include as secondary to a prostate disability and exposure to herbicides.

4.  Entitlement to a compensable rating for hemorrhoids before June 29, 2013, and a rating in excess of 10 percent from June 29, 2013.

5.  Entitlement to a compensable rating for a left clavicle fracture before June 29, 2013, and a rating in excess of 10 percent from June 29, 2013.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1956 to June 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in Houston, Texas (RO).

These matters were previously before the Board in June 2013, at which time the Board remanded the claims for additional development of the evidence of record.  The Board finds that there has been substantial compliance with the remand instructions with respect to the claims for increased ratings.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  

In June 2013, the Board also remanded the issues of service connection for a prostate disability and a sinus disability.  An August 2013 rating decision granted service connection for prostate cancer and a sinus disability.  When an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must then be timely filed to initiate appellate review of downstream issues such as the rating assigned for the disability or the effective date of service connection.  The grant of service connection extinguished these issues before the Board.  Therefore, claims for service connection for a prostate disability and a sinus disability are no longer on appeal.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In August 2013, the RO increased the ratings for the Veteran's hemorrhoids and left clavicle fracture from 0 percent to 10 percent, effective June 29, 2013.  As the increased ratings do not represent the highest possible rating, those claims remain on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a back disability, right knee disability, and thyroid disability are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's hemorrhoids have been large, difficult to reduce, and frequently recurring, but persistent bleeding, secondary anemia, and fissures have not been shown.

2.  Throughout the period on appeal, the Veteran's left clavicle fracture has been manifested by motion of the arm limited to approximately the shoulder level; malunion, nonunion, and dislocation of the clavicle and scapula have not been shown.


CONCLUSIONS OF LAW

1.  Before June 29, 2013, the criteria for a disability rating of 10 percent, but not greater, for a hemorrhoid disability have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2013).

2.  Since June 29, 2013, the criteria for a disability rating in excess of 10 percent for a hemorrhoid disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2013).

3.  Throughout the period on appeal, the criteria for a disability rating of 20 percent, but not greater, for a left clavicle fracture have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic Codes 5201, 5203 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  The Board has an obligation to provide reasons and bases supporting a decision.  However, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000) (Board must address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Correspondence dated June 2006 provided all necessary notification to the Veteran.

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  The service medical records have been associated with the claims file.  All identified and available treatment records have been secured, which includes VA examinations, and VA and private health records.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  More specifically, a VA examination must be conducted when the evidence of record does not show the current state of the Veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran was provided VA examinations of his disabilities in November 2006 and June 2013.  The examination reports indicate that the examiners reviewed the Veteran's claim file and past medical history, recorded his current complaints, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board concludes that the examination reports are adequate for the purpose of rendering a decision in the instant appeal.  38 C.F.R. § 4.2 (2013); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Neither the Veteran nor his representative has contended that the examinations are inadequate.  

The Veteran provided testimony before the undersigned at a January 2013 videoconference hearing, and a transcript of that hearing has been associated with the record.  The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further assistance is required to comply with the duty to assist.  Accordingly, the Board will proceed with a decision.

Increased Ratings

Disability ratings are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  Separate Diagnostic Codes identify the various disabilities.  38 C.F.R. Part 4 (2013).  When there is a question as to which of two ratings shall be applied, the higher ratings will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

In general, when an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board will consider entitlement to staged ratings to compensate for times when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

The assignment of a particular Diagnostic Code is completely dependent on the facts of a particular case.  Butts v. Brown, 5 Vet. App. 532 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  Separate disabilities arising from a single disease entity are to be rated separately.  38 C.F.R. § 4.25 (2013); Esteban v. Brown, 6 Vet. App. 259 (1994).  Pyramiding, or rating the same manifestation of a disability under different Diagnostic Codes, is to be avoided when rating service-connected disabilities.  38 C.F.R. § 4.14 (2013).

Increased Rating for Hemorrhoids

The Veteran contends that he is entitled to a compensable disability rating for hemorrhoids before June 29, 2013, and to a disability rating in excess of 10 percent from June 29, 2013.

The Veteran's hemorrhoids are currently rated under Diagnostic Code 7336, which is applicable to external or internal hemorrhoids.  38 C.F.R. § 4.114, Diagnostic Code 7336 (2013).  Under Diagnostic Code 7336, a 0 percent rating applies to mild or moderate hemorrhoids.  A 10 percent rating applies to hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  A 20 percent rating applies to hemorrhoids with persistent bleeding and secondary anemia, or with fissures.  

The Board has additionally considered whether application of another Diagnostic Code would better describe the Veteran's symptomatology.  Diagnostic Codes 7330 to 7335 provide for ratings based on fecal leakage resulting from impairment of sphincter control or the rectum.  The Veteran has not reported experiencing fecal leakage, and examination of the rectum and sphincter has shown no abnormality.  Therefore, the Board finds that those Diagnostic Codes are inapplicable.

At an October 2006 VA examination, the examiner noted that the Veteran had internal and external hemorrhoids.  The Veteran complained of rectal bleeding approximately once or twice weekly associated with his hemorrhoids.  The Veteran had no anemia or fissures.  No thrombosis was present, and there was no evidence of bleeding.  An October 2006 private treatment record indicated that the Veteran complained of hemorrhoids that he was unable to push back.  The Veteran indicated that those symptoms had persisted for three days.  The Veteran was diagnosed with a large internal/external hemorrhoid that was painful with attempts to reduce it.  In July 2007, the Veteran complained of hemorrhoid swelling with each bowel movement, which caused a hygiene problem for him.  The Veteran complained of minimal pain and minimal bleeding.  In March 2010, a rectal exam revealed that the Veteran had possibly large internal hemorrhoids.  No tenderness was noted.  

At a June 2013 VA examination, the examiner diagnosed external hemorrhoids.  The examiner noted that the Veteran did not have to take continuous medication for the hemorrhoids.  The examiner noted that the Veteran had mild or moderate symptoms with redundant tissue that was tender to palpation.  The Veteran's hemorrhoids were not large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  The hemorrhoids had no persistent bleeding, secondary anemia, or fissures.  The examiner noted that the Veteran had small or moderate external hemorrhoids.

The Board finds that a 20 percent rating of the Veteran's hemorrhoids is not warranted at any time under consideration.  The medical record does not indicate that the Veteran has experienced persistent bleeding resulting in secondary anemia or fissures in association with his hemorrhoids.  Instead, the Board finds that a 10 percent rating is warranted throughout the period on appeal.  A 10 percent rating is warranted for hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  The medical evidence indicates that the Veteran's hemorrhoids are large and recurring, and the Veteran complained of an inability to reduce the hemorrhoids in October 2006.  The Board accordingly finds that the symptoms associated with a 10 percent disability rating have been approximated throughout the period on appeal.

In sum, the Board finds that a 10 percent disability rating for the Veteran's hemorrhoid disability applies throughout the appeals period.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating for a Left Clavicle Disability

The Veteran contends that he is entitled to a compensable disability rating for a left clavicle disability before June 29, 2013, and to a disability rating in excess of 10 percent from June 29, 2013.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2013).  

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. § 4.40 (2013); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 (2013).  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be considered in conjunction with Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013).  With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2013).  

The normal range of motion for a shoulder is 0 degrees to 180 degrees of forward flexion, 0 degrees to 180 degrees of abduction, 0 degrees to 90 degrees of external rotation, and 0 degrees to 90 degrees of internal rotation.  38 C.F.R. § 4.71, Plate I (2013).  Handedness for the purpose of a determining whether an arm is minor or major is determined by either the evidence of record or testing on VA examination.  38 C.F.R. § 4.69 (2013).  The evidence shows that the Veteran's left arm is his minor extremity. 

The Veteran's left clavicle disability is currently rated under Diagnostic Code 5203, applicable to impairment of the clavicle or scapula.  The Board will consider the applicability of Diagnostic Code 5203 and Diagnostic Code 5201, applicable to limitation of motion of the arm.  Other Diagnostic Codes relating to impairment of the shoulder and arm are inapplicable to the Veteran.  Diagnostic Code 5200 does not apply because the Veteran's symptoms do not meet or approximate ankylosis of the scapulohumeral articulation.  Diagnostic Code 5202 does not apply because the Veteran's symptoms do not meet or approximate impairment of the humerus, including flail shoulder, false flail joint, fibrous union of the humerus, recurrent dislocation of the humerus, or malunion of the humerus.  38 C.F.R. § 4.71a (2013).  Furthermore, Diagnostic Codes applicable to arthritis are unavailable because the evidence of record does not indicate that the Veteran has arthritis of the left clavicle or shoulder.

Under Diagnostic Code 5203, a 10 percent rating is warranted for nonunion of the clavicle or scapula without loose movement or malunion of the clavicle or scapula.  A 20 percent rating is warranted for dislocation of the scapula or nonunion of the joint with loose movement.  This Diagnostic Code allows for clavicle or scapula symptoms to be rated on the basis of impairment of the contiguous joint, which in this case is the left shoulder.  38 C.F.R. § 4.71a, Diagnostic Code 5203 (2013).  

Under Diagnostic Code 5201, applicable to limitation of motion of the arm, limitation of motion of the arm at the shoulder level, or 90 degrees, warrants a 20 percent rating for the minor arm.  Limitation of motion of the arm midway between the side and shoulder level, or 45 degrees, warrants a 20 percent rating for the minor arm.  Limitation of motion of the arm to 25 degrees from the side warrants a 30 percent rating for the minor arm.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2013).  

At a November 2006 VA examination, the examiner observed no edema or swelling in the Veteran's left shoulder, and the shoulder was non-tender to direct digital pressure.  The Veteran had forward flexion and abduction from 0 degrees to 145 degrees.  The Veteran had an "external internal" range of motion from 0 degrees to 90 degrees.  The examiner noted that the Veteran grimaced with arc pain motion above 90 degrees to 145 degrees.  Left shoulder testing was positive for impingement.  The examiner diagnosed the Veteran with no specific bony abnormality of the left clavicle and impingement syndrome of the left shoulder with a stable joint.  

In January 2013, the Veteran stated that his left shoulder "locked up" more frequently than it did in the past.  The Veteran denied having any surgeries on his shoulder, and he denied wearing a sling.  

At a June 2013 VA examination, the Veteran complained of flare-ups that affected the range of motion of his shoulder.  The Veteran had left shoulder flexion to 90 degrees and left shoulder abduction to 75 degrees, both with pain.  The Veteran had no additional limitation in the range of motion of his left shoulder following repetitive-use testing.  The examiner noted that the Veteran had functional impairment of the left shoulder in the form of less movement than normal, weakened movement, incoordination, and painful movement.  The Veteran had no pain on palpation of the shoulder.  The Veteran had full muscle strength.  The Veteran did not have ankylosis of the glenohumeral articulation.  All testing for rotator cuff conditions were negative.  All testing for instability, dislocation, and labral pathology were negative.  The examiner noted that the Veteran did not have an acromioclavicular (AC) joint condition or any other impairment of the clavicle or scapula.  There was no tenderness on palpation of the AC joint, and the cross-body adduction test for AC joint pathology was negative.  Imaging tests showed no degenerative or traumatic arthritis.  

The Board will first consider whether the Veteran is entitled to greater disability ratings under Diagnostic Code 5203.  The Board finds that the Veteran has not shown or approximated symptoms associated with malunion or nonunion of the left clavicle and scapula at any time.  The November 2006 examiner noted that the Veteran had a stable left shoulder, and the June 2013 examiner noted that all tests for instability were negative.  Dislocation has not been shown.  

The Board finds that it is advantageous to the Veteran to rate his clavicle impairment on the basis of impairment of function of a contiguous joint, the left shoulder.  The Board finds that under Diagnostic Code 5201, applicable to limitation of motion of the arm, the Veteran is entitled to a 20 percent rating under throughout the period on appeal.  Limitation of motion of the arm to shoulder level, or 90 degrees, warrants a 20 percent rating for the minor extremity.  During the Veteran's November 2006 VA examination, the Veteran had a pain-free range of motion from 0 degrees to 90 degrees, and painful motion from 90 degrees to 145 degrees.  Resolving reasonable doubt in favor of the Veteran, the Board finds that pain limited the Veteran's functional use of his shoulder to 90 degrees, or shoulder level, at that time.  Similarly, in January 2013, the Veteran had left shoulder flexion to 90 degrees and left shoulder abduction to 75 degrees, both with pain.  This limitation of the range of motion to approximately shoulder level is again most consistent with a 20 percent rating under Diagnostic Code 5201.  A rating in excess of 20 percent not warranted because the Veteran has not demonstrated motion limited to 25 degrees from the side.  

In reviewing the evidence, the Board considered functional loss due to pain and weakness that causes additional disability beyond that which is reflected on range of motion measurements.  38 C.F.R. § 4.40 (2013); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board has considered the effects of weakened movement, excess fatigability, and incoordination.  38 C.F.R. § 4.45 (2013).  The Board accepts the Veteran's competent and credible assertions that his shoulder disability causes him to experience pain, and the Board has granted the Veteran a 20 percent rating based, in part, on those assertions.  The rating schedule does not require a separate rating for pain itself.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  The Board concludes that the overall manifestations of the Veteran's left clavicle disability demonstrates a degree of functional loss most nearly approximating the criteria for a 20 percent rating.

In sum, the Board finds that a 20 percent disability rating, but not higher for the Veteran's left clavicle disability is warranted throughout the appeals period.  However, the preponderance of the evidence is against the assignment of any higher rating.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Ratings

The Board has also considered whether the Veteran is entitled to a higher level of compensation on an extraschedular basis for his hemorrhoids or left clavicle fracture.  The VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57 (1993).  There is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet App 111 (2008).

The Board finds that the evidence does not show such an exceptional disability picture due to the Veteran's hemorrhoids or his left clavicle fracture that the available schedular ratings, with consideration of functional loss under 38 C.F.R. § 4.45 for the left clavicle fracture, are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria found in the rating schedule and regulation shows that the criteria reasonably describe the Veteran's disability level and symptomatology.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than those assigned based on more significant impairment.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  Thun v. Peake, 22 Vet. App. 111 (2008). 

The issue of a total disability rating based on individual unemployability (TDIU) due to service-connected disability is part of an increased rating claim when a request for TDIU is reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the Veteran has not raised the issue of TDIU.  Likewise, the record does not reasonably raise the issue of TDIU.  In June 2013, a VA examiner noted that the Veteran's hemorrhoids affected his ability to work because rectal pain prevented him from standing for long periods.  The examiner indicated that the Veteran's left clavicle condition would not have an impact on his ability to work.  The Board finds that the evidence of record does not suggest either that the Veteran is unemployed or unemployable as a result of his hemorrhoids or left clavicle fracture.  Therefore, the Board finds that a claim of entitlement to TDIU has not been raised.



ORDER

Before June 29, 2013, a 10 percent disability rating for hemorrhoids is granted.

Since June 29, 2013, a disability rating in excess of 10 percent for hemorrhoids is denied.

Throughout the appeals period, a 20 percent disability rating for a left clavicle disability is granted.


REMAND

A remand of the Veteran's claims of entitlement to service connection for a back disability, a right knee disability, and a thyroid disability is warranted.  Although the Board regrets the delay associated with this remand, further development of the record is required before the Board may render a decision.  

Due process requires that VA notify the Veteran prior to the adjudication of the claim of any inability to obtain evidence sought, including a VA examination with medical opinion.  Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, VA must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Daves v. Nicholson, 21 Vet. App. 46 (2007); Green v. Derwinski, 1 Vet. App. 121 (1991); Bowling v. Principi, 15 Vet. App. 1 (2001).  

With respect to the Veteran's claim of entitlement to service connection for a back disability, the Board's June 2013 Remand noted that the medical evidence of record included numerous diagnoses of disabilities affecting the Veteran's lumbosacral spine.  A February 2006 MRI report indicated that the Veteran had degenerative joint disease and facet arthrosis of the lumbar spine.  A November 2007 radiology report indicated that the Veteran had disc space narrowing at L4-L5, and facet arthrosis at L3-L4, L4-L5, and L5-S1.  An October 2008 treatment record indicated that the Veteran had an acquired deformity of spondylolisthesis, and spinal stenosis of the lumbar canal.  The Board observed that the Veteran's service treatment records stated that thoracic scoliosis was found on radiographic examinations in May 1959 and July 1977.  The Board found that it was unclear whether the Veteran suffered from a thoracic or lumbar spine disability, and whether any thoracic or lumbar disability was related to service.  Accordingly, the Board found that an additional VA medical examination was required to determine the nature and etiology of any back disability.

At a June 2012 VA examination of the spine, the examiner diagnosed only thoracic stenosis.  The examiner did not address the other diagnoses of record relating to the Veteran's spine, including disc space narrowing, facet arthrosis, spinal stenosis of the lumbar canal, or degenerative disc disease of the lumbar spine.  The Board notes that the presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Accordingly, on remand, the examiner should address whether any of the diagnoses that the Veteran has received during the appeal period are related to his active duty service.  

With respect to the Veteran's claim of entitlement to service connection for a right knee disability, in the June 2013 Remand, the Board noted that the Veteran's claim had previously been denied because there was no medical evidence of a current right knee disability.  The Board noted that a March 2010 private report found that the Veteran had a mixed T1-T2 lesion within the posterior/medial tibia metaphysis, a small vertical free edge tear of the posterior horn of the lateral meniscus, and mild chondromalacia patellae.  Accordingly, the Board noted that the medical evidence of record demonstrated that the Veteran had a current diagnosis of a right knee disability.  Accordingly, the Board found that an additional VA medical examination was required to determine the nature and etiology of the Veteran's right knee disability.

At a June 2013 VA examination, the examiner found that the Veteran did not have, and had never had, a right knee disability.  The examiner did not discuss the findings of the March 2010 private report stating otherwise.  Accordingly, because the evidence indicates that the Veteran manifested a right knee disability during the appeal, the Board finds the June 2013 opinion is inadequate, and the Veteran should be provided an additional examination addressing the etiology of his right knee disability.  

With respect to the claim of entitlement to service connection for a thyroid disability, the Board's June 2013 Remand indicated that etiological opinions were needed to address both any relationship between the Veteran's thyroid disability and his service and any relationship between the Veteran's thyroid disability and his prostate disability.  At a June 2013 VA examination, the examiner addressed only the relationship between the Veteran's thyroid disability and service.  A supplemental opinion should be solicited on remand addressing any secondary relationship between the Veteran's service-connected prostate disability and his thyroid disability.

Accordingly, the case is REMANDED for the following actions:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.

1.  Schedule the Veteran for an examination of his back with a medical doctor of appropriate expertise who has not previously examined him.  The examiner must review the claims file and must note that review in the report.  With respect to each of the Veteran's diagnosed back disabilities (including thoracic stenosis, disc space narrowing, facet arthrosis, spinal stenosis of the lumbar canal, degenerative disc disease of the lumbar spine, and any other diagnoses indicated by the record, regardless of whether such diagnosis is found to exist at the time of the examination):

a)  Address whether each back disability is a congenital defect, a congenital disease, or neither.  

i)  For any back disabilities that are a congenital defect, address whether there was additional disability superimposed upon that defect during service.

ii) For any back disabilities that are a congenital disease, address whether it is at least as likely as not that the disability was aggravated (permanently increased in severity beyond the natural progress of the disorder) during active service.

b)  For any back disabilities that are neither a congenital defect nor a congenital disease, address whether it is at least as likely as not (50 percent or greater probability) that any disability had an onset in service or is otherwise related to service.

2.  Schedule the Veteran for an examination of his right knee with a medical doctor of appropriate expertise who has not previously examined him.  The examiner must review the claims file and must note that review in the report.  With respect to each of the Veteran's diagnosed right knee disabilities (including a mixed T1-T2 lesion within the posterior/medial tibia metaphysis, a small vertical free edge tear of the posterior horn of the lateral meniscus, and mild chondromalacia patellae, and any other diagnoses indicated by the record, regardless of whether such diagnosis is found to exist at the time of the examination): address whether it is at least as likely as not (50 percent or greater probability) that each disability manifested during the pendency of the claim had an onset in service or is otherwise related to service.  A full rationale should be provided.

3.  Forward the Veteran's claims file to the examiner who conducted the June 2013 examination of the Veteran's thyroid disability.  If that examiner is unavailable or feels that another examination is necessary, then schedule the Veteran with an examination with an examiner of appropriate expertise to ascertain the etiology of any currently diagnosed thyroid disability.  The examiner must review the claim file and should note that review in the report.  Based upon review of the available lay and medical evidence, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any thyroid disability found was caused by the Veteran's service-connected prostate disability, including radiation treatment provided for treatment of prostate cancer.  The examiner must also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any thyroid disability found has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by the Veteran's service-connected prostate disability, including radiation treatment provided for treatment of prostate cancer.  A complete rationale for all opinions must be provided.

4.  Then, readjudicate the claims.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


